Citation Nr: 1605089	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-33 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for frostbite residuals of the hands.

4.  Entitlement to service connection for frostbite residuals of the feet.

5.  Entitlement to service connection for cervical spondylosis and strain.

6.  Entitlement to service connection for left upper extremity neuropathy.

7.  Entitlement to service connection for left lower extremity neuropathy.

8.  Entitlement to service connection for right upper extremity neuropathy.

9.  Entitlement to service connection for right lower extremity neuropathy.
10.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

In an August 2015 letter, the Veteran requested to withdraw his prior request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

The Board notes that additional evidence was submitted after the December 2012 Statement of the Case that was not accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  However, as this evidence is not pertinent to the issues decided below, no such waiver is required.  38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for frostbite residuals of the hands and feet, cervical spondylosis and strain, headaches, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  Bilateral hearing loss has been manifested by no worse than Level I hearing impairment in each ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The record reflects that the RO provided the Veteran with the requisite VCAA notice in May 2011, prior to the initial October 2011 rating decision.  This notice detailed the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  In cases such as this, where service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded a VA examination in October 2011.  The examination report has been reviewed and is found to be adequate to make a determination on the claims, as the examiner considered the contentions of the Veteran, provided findings sufficient to apply the pertinent rating criteria, and noted the effect of the hearing loss disability on the Veteran's daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding the Veteran's claim for an initial rating in excess of 10 percent for tinnitus, Diagnostic Code (DC) 6260 provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87 , Diagnostic Code 6260, Note 2 (2015); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  

In view of the foregoing, the Board concludes that DC 6260 precludes a schedular rating in excess of 10 percent for tinnitus.

Regarding the Veteran's claim for a compensable rating for bilateral hearing loss,
evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a), (d) (2015).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. 
§ 4.85, DC 6100 (2015). 

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b) (2015).

On October 2011 VA audiology examination, an audiogram revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
55
60
LEFT
35
55
55
55

The average decibel loss was 46.25 in the right ear and 50 in the left ear.  Speech recognition scores were 96 percent bilaterally.  These findings translate to Level I hearing impairment for each ear under Table VI.  Level I hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2015).  Moreover, the above-cited findings do not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86 to allow for consideration of Table VIA.  Accordingly, an increased schedular rating is not warranted.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran reported at his October 2011 VA examination that he has difficulty hearing and following instructions.  The challenges associated with the Veteran's hearing loss described above are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Regarding both claims for hearing loss and tinnitus, the Board has considered whether referral for consideration of the assignment of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Here, however, a degree of difficulty in hearing and following instructions and constant bilateral ringing of the ears are contemplated by the above-cited schedular criteria.  Thus, referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran is currently retired due to major depression.  See August 2010 Social Security Administration Application; see also August 2011 VA spine examination.  The Veteran has not asserted, nor does the evidence otherwise demonstrate, that he is completely unemployable as a result of his hearing loss and tinnitus disabilities.  Thus, consideration of entitlement to a TDIU due to his service-connected hearing loss and tinnitus disabilities is not warranted.

ORDER

A rating in excess of 10 percent for bilateral tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

Regarding entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the August 2011 VA examiner stated that he could not render an etiological opinion without resort to mere speculation because the peripheral neuropathy was not corroborated.  However, the examiner noted that a non-VA electrodiagnostic (EDX) study revealed a peripheral neuropathy, and once the EDX was available for his review, he would order a new study in all 4 extremities and give an opinion regarding peripheral neuropathy.  A review of the record does not indicate that a private EDX study was provided to the examiner following the examination, nor does it appear that such record was ever associated with the claims file.  Remand is necessary to attempt to obtain such document, as well as an updated examination and clarifying opinion from the examiner.  As the issues of entitlement to frostbite residuals of the hands and feet are intertwined with the peripheral neuropathy issues, action on the former claims will be deferred.

Regarding service connection for cervical spondylosis and strain, as the August 2011 VA examiner did not provide an etiological opinion, one should be obtained on remand.

With regard to the issue of service connection for headaches, the August 2011 opinion states that "the headaches are most likely caused by a result of 2) peripheral neuropathy, I cannot resolve this issue without resort to mere speculation.  Combat tank duty for 10 years."  Further rationale included the following statement: "there are no documented precedents, there is the causal factor with a clear nexus of causality for the headaches."  As this opinion is confusing, a clarifying opinion must be obtained on remand. 

As these matters are being remanded, all outstanding treatment records dated from July 2013 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request to submit or identify any additional records pertaining to a diagnosis of peripheral neuropathy, to specifically include the private EDX study referenced in the October 2011 VA neurological disorders examination report.  After securing any necessary authorization form from the Veteran, obtain all identified records.  All reasonable attempts should be made to obtain such records.  

2.  Obtain and associate with the claims file any outstanding VA treatment records dated since July 2013.  

3.  Then schedule the Veteran for a VA neurological disorders examination.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must identify all current neurological disorders of the upper and lower extremities found on examination. The examiner must specifically indicate whether the Veteran has neuropathy or frostbite residuals.  
The examiner should then address the following:

a) For each neurological disorder identified, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the neurological disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  

b) Please also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diagnosed tenso-vascular headaches (see October 2011 VA neurological disorders examination report) manifested during active duty service or are otherwise related to an event, injury, or disease incurred during active duty service.  

A complete explanation must be given for all opinions and conclusions expressed.

4.  Return the claims file to the August 2011 VA examiner (or another suitably qualified examiner, if unavailable) for an addendum opinion regarding the nature and etiology of the Veteran's cervical spondylosis and strain.  The need for another clinical examination is left to the discretion of the medical professional offering the examination.

Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that diagnosed cervical spondylosis and strain manifested during active duty service or are otherwise related to an event, injury, or disease incurred during active duty service.  A complete explanation must be given for all opinions and conclusions expressed.

5.  Then readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


